Gamble, Judge,
delivered the opinion of the court.
1. The judgment sought by the plaintiff, and actually given by the court, is a judgment subjecting the property to sale to pay the purchase money. Mrs. Lane, being a married woman at the time the plaintiff conveyed the property to the trustees for her benefit, assumed no personal obligation to pay the stipulated price, but the property itself stood as the only security to the plaintiff for its payment. The trustees held for his benefit until the money was paid, and were bound to enforce the payment by a sale, upon failure to pay. If the debt was satisfied, they were then to hold for Mrs. Lane’s separate use. The whole interest acquired by Mrs. L., under this conveyance, was the right to the property, subject to the payment of the agreed price.
2. As the plaintiff bound himself to complete the improvements, then in progress upon the property, according to certain specifications and in a given time, any failure on his part to comply with his agreement, either in the quality of the materials, the character of the workmanship, or conformity to the plan, diminished the value of the premises to Mrs. Lane, and entitled her to ask that a deduction, equal to the loss thus sustained, should be made from the amount secured to the plaintiff in the conveyance, as the price of the property. To the extent that the sum to be raised by a sale of the property shall be reduced by this deduction, on account of the plaintiff’s failure to comply with his agreement, will Mrs. L. be compensated for Ms default. To illustrate this, if the jury had regarded the *380value of the improvements, in the manner in which they were completed, as $3000 less than their value if completed according to the plaintiff’s agreement, then that sum was to be taken from the stipulated price, and Mrs. Lane would free the property from the plaintiff’s incumbrance by the payment of that much less of the purchase money.
3. Considering the character of the case, and the relief prayed for in the petition and given by the court, the instructions given to the jury were altogether as favorable as the defendant could have hoped for. The last instruction, given at the request of the defendant, was altogether too strong in her favor. The plaintiff was seeking no judgment to bind her personally, but a mere enforcement of the trust contained in the conveyance, and yet this instruction would have debarred the plaintiff from having any payment of any part of the purchase money, if a failure was shown in complying with the agreement in any material particular, unless he proved that Mrs. Lane had prevented a compliance with the agreement, or had accepted the work. In such a case, the proper rule is, to reduce the amount to be satisfied out of the property, to the extent of the plaintiff’s failure, and let him have satisfaction of such reduced sum. The instruction, as given, was only applicable to a case where a defendant was resisting a personal judgment, because of the plaintiff’s failure to have work done according to a contract.
The fifth instruction, given at the request of the plaintiff, was a proper statement of the law applicable to the case. The judgment is, with the concurrence of the other Judges, affirmed.